Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161034                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161034
                                                                    COA: 346348
                                                                    Wayne CC: 18-006351-FH
  DEONTON AUTEZ ROGERS,
             Defendant-Appellee.
  _____________________________________/

         On order of the Court, the application for leave to appeal the January 7, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we
  REMAND this case to the Court of Appeals for reconsideration in light of Bostock v
  Clayton County, Georgia, ___ US ___; 140 S. Ct. 1731 (2020).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2020
           b1028
                                                                               Clerk